DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/16/2022 that has been entered, wherein claims 1-6, 10, 12 and 14-22 are pending and claims 7-9, 11, 13 and 23 are canceled.
Claim Rejections - 35 USC § 112
The rejection of claims 2, 10 and 23 are withdrawn in light of Applicant’s amendment of 2/17/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 15, 17, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan et al. (US 2019/0393165 A1).
Regarding claim 1, Radhakrishnan teaches a structure(Fig. 2B-C) comprising: 	
a substrate(201, ¶0030), wherein the substrate(201, ¶0030) comprises a plurality of electrical conductors(copper traces, ¶0030); 
a semiconductor chip(204, ¶0029) electrically connected to the substrate(201, ¶0030) via one or more solder balls(203, ¶0041) an electrical inductor(206, ¶0039) electrically connected(via foundation layer 212) to the semiconductor chip(204, ¶0029); and 
a magnetic shielding sheet(240, ¶0045) located between the substrate(201, ¶0030) and the semiconductor chip(204, ¶0029) and the electrical inductor(206, ¶0039) electrically connected to the semiconductor chip(204, ¶0029), wherein a top of and a bottom of the magnetic shielding sheet(240, ¶0045) is between(¶0041) a top and a bottom of the one or more solder balls(203, ¶0041) electrically connected to the semiconductor chip(204, ¶0029) and the substrate(201, ¶0030).

Regarding claim 2, Radhakrishnan teaches structure of claim 1, wherein the electrical inductor(206, ¶0039) includes one or more on-chip magnetic devices(206, ¶0039)(206, ¶0039, it is noted that the specification defines the on-chip magnetic device 140 as an on-chip inductor and thus the electrical inductor of Radhakrishnan is interpreted as an on-chip magnetic device).

Regarding claim 6, Radhakrishnan teaches structure of claim 2, wherein the magnetic shielding sheet(240, ¶0045) covers a footprint of the one or more on-chip magnetic devices(206, ¶0039).

Regarding claim 14, Radhakrishnan teaches the structure of claim 1, but is silent in regards to the magnetic shielding sheet(240, ¶0045) is a machined magnetic material(¶0040).

Regarding claim 15, Radhakrishnan teaches the structure of claim 1, wherein the magnetic shielding sheet(240, ¶0045) is a ferromagnetic metal(¶0056).

Regarding claim 17, Radhakrishnan teaches the structure of claim 1, wherein the magnetic shielding sheet(240, ¶0045) is made of ferrimagnetic compounds(¶0056).

Regarding claim 19, Radhakrishnan teaches the structure of claim 2.
The limitation of current is passed through the one or more on-chip magnetic devices(206, ¶0039) in order to create a magnetic field is a recitation how the product/device is being used. The one or more on-chip magnetic devices as defined in Radhakrishnan could be used in the manner claimed (i.e. the structure of one or more on-chip magnetic devices could be used so that current is passed through the one or more on-chip magnetic devices in order to create a magnetic field ) and thus Radhakrishnan anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 21, Radhakrishnan teaches the structure of claim 1, wherein all of the magnetic shielding sheet(240, ¶0045) is smaller in thickness(¶0041) than the one or more solder balls(203, ¶0041).

Regarding claim 22, Radhakrishnan teaches the structure of claim 1, wherein the magnetic shielding sheet(240, ¶0045) shields the plurality of electrical conductors(copper traces, ¶0030) from magnetic fields(¶0041) of the semiconductor chip(204, ¶0029) and the electrical inductor(206, ¶0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2019/0393165 A1) in view of Chen (US 2013/0056847 A1) herein Chen ‘847 of record.
Regarding claim 3, Radhakrishnan teaches structure of claim 1, but is silent in regards to the semiconductor chip(204, ¶0029) is a fully integrated power converter.

Chen ‘847 teaches a structure(Fig. 3) wherein a semiconductor chip(400, ¶0027) is a fully integrated power converter(tittle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, to include a semiconductor chip as taught by Chen ‘847, in order to minimize PCB area needed for the devices, thus make them more compact and light weight(¶0017).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2019/0393165 A1) in view of Katti (US 2012/0126382 A1) of record.
Regarding claim 4, Radhakrishnan teaches structure of claim 2, but is silent in regards to the magnetic shielding sheet(240, ¶0045) has a lateral area that is at least partially the same as the one or more on-chip magnetic devices(206, ¶0039).
	
Katti teaches a structure(Fig. 2) wherein the magnetic shielding sheet(18A, ¶0049) has a lateral area(¶0049, Fig. 2) that is at least partially the same as the one or more on-chip magnetic devices(12, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, so that the magnetic shielding sheet has a lateral area that is at least partially the same as the one or more on-chip magnetic devices, as taught by Katti, in order to help compensate for a stronger magnetic field or for a larger distance between the magnetic shielding sheet  and the on-chip magnetic devices being protected(¶0049).

Regarding claim 5, Radhakrishnan teaches structure of claim 2, but is silent in regards to the magnetic shielding sheet(240, ¶0045) has a lateral area that is larger than the one or more on-chip magnetic devices(206, ¶0039).

Katti teaches a structure(Fig. 2) wherein the magnetic shielding sheet(18A, ¶0049) has a lateral area(¶0049, Fig. 2) that is larger than the one or more on-chip magnetic devices(12, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, so that the magnetic shielding sheet has a lateral area that is larger than the one or more on-chip magnetic devices, as taught by Katti, in order to help compensate for a stronger magnetic field or for a larger distance between the magnetic shielding sheet  and the on-chip magnetic devices being protected(¶0049).

Claims 12 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2019/0393165 A1) in view of  Seo (US 20017/0047507 A1) of record.
Regarding claim 12, Radhakrishnan teaches the structure of claim 2, but is silent in regards to the magnetic shielding sheet(240, ¶0045) is twice a surface area of the one or more on-chip magnetic device(206, ¶0039).

Seo teaches a structure(Fig. 24A) wherein the magnetic shielding sheet(120j, ¶0151) is twice the surface area(surface area of 122, 126) of the one or more on-chip magnetic device(115, ¶0089, Fig. 12B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, so that the magnetic shielding sheet is twice the a surface area of the one or more on-chip magnetic device, as taught by Seo, in order to enabling formation of a more reliable memory device having relatively high resistance to an external magnetic field(¶0097).

Regarding claim 16, Radhakrishnan teaches the structure of claim 1, but is silent in regards to the magnetic shielding sheet(240, ¶0045) is iron. However Radhakrishnan teaches that the magnetic shielding sheet(240, ¶0045) is cobalt(¶0056). Seo teaches materials for the magnetic shielding sheet(120j, ¶0151) including cobalt and iron(¶0094). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace cobalt of Radhakrishnan with the iron taught by Seo, because such material substitution is equivalently known for the same purpose. i.e. being used for magnetic shielding sheet, MPEP 2144.06 (II)

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2019/0393165 A1) in view of  Chen et al. (US 2008/0303125 A1) herein Chen ‘125 of record.
Regarding claim 10, Radhakrishnan teaches the structure of claim 1, but is silent in regards to a thermal conductive glue connects the substrate(201, ¶0030), the semiconductor chip(204, ¶0029) and the electrical inductor(206, ¶0039) through the magnetic shielding sheet(240, ¶0045).

Chen ‘125 teaches a structure(Fig. 2), wherein the glue(27, ¶0025) is a thermal conductive glue(¶0025) that creates a thermal path between the chip(23, ¶0024) and the substrate(23) through the magnetic shielding sheet(25, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, so that glue is a thermal conductive glue that creates a thermal path between the semiconductor chip and the substrate through the magnetic shielding sheet, as taught by Chen ‘125, in order to get a better heat dissipating effect(¶0031).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2019/0393165 A1) in view of Zhao et al. (US 2006/0091509 A1) of record.
Regarding claim 18, Radhakrishnan teaches the structure of claim 1, but is silent in regards to the substrate(201, ¶0030) is an organic substrate(201, ¶0030).

Zhao teaches a structure(Fig. 4) wherein the substrate(495) is an organic substrate(¶0100).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, so that the substrate is an organic substrate, as taught by Zhao, in order to have a high-density pin count substrate with fine pitch(¶0155).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2019/0393165 A1) in view of Chung et al. (US 2006/0273418 A1) of record.
Regarding claim 20, Radhakrishnan teaches the structure of claim 1, wherein the magnetic shielding sheet(240, ¶0045) is between 40 and 50 um thickness.

Chung teaches a structure(Fig. 5) wherein the magnetic shielding sheet(524, ¶0030) is between 40 and 50 um thickness(¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Radhakrishnan, so that the magnetic shielding sheet is between 40 and 50 um thickness, as taught by Chung, in order to protect the semiconductor chip from unwanted electromagnetic interference that might otherwise degrade performance and to also function as a heat sink element(¶0025).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sturcken et al. (US 2017/0250134 A1) discloses a structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                         
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892